     Case 8:18-cr-00492-JDW-JSS Document 102 Filed 01/07/20 Page 1 of 3 PageID 403

                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                         CLERK’S MINUTES

CASE NO. 8:18-cr-492-T-27AAS                               DATE: January 7, 2020
HONORABLE JAMES D. WHITTEMORE                              INTERPRETER: N/A
                                                           LANGUAGE:
UNITED STATES OF AMERICA                                   GOVERNMENT’S COUNSEL:
                                                           Natalie Hirt Adams, AUSA
v.
                                                           DEFENDANT’S COUNSEL:
ANDRE MAYTUM                                               Adam Nate, AFPD
(Custody)
COURT REPORTER: Lynann Nicely                              PROBATION OFFICER: Dee Mosley
TIME: 10:33 A.M. – 10:53 A.M.                              TOTAL: 20 Minutes
DEPUTY CLERK: Sonya Cohn                                   COURTROOM: 13B

PROCEEDINGS: CRIMINAL MINUTES – SENTENCING REFORM ACT MINUTES

Counsel are identified for the record.

Government’s counsel addresses the Court.

The defendant addresses the Court.

The defendant pled guilty to Count Five of the Indictment.

The guilty plea has been accepted and the Court has adjudged the defendant guilty of that offense.

For the reasons articulated on the record, the Court sentences the defendant as follows:

       Imprisonment:     63 MONTHS. The terms of imprisonment imposed by this judgment shall
commence immediately and will therefore run partially concurrent with the defendant’s terms of
imprisonment pursuant to the judgments in, Pasco County Circuit Court, Docket Numbers 2018CF3961,
2018CF4306, and 2018CF4971.

        Supervised Release: 3 YEARS

        Standard terms and conditions apply.
   Case 8:18-cr-00492-JDW-JSS Document 102 Filed 01/07/20 Page 2 of 3 PageID 404




       Special conditions:

       1.      The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
               follow the probation officer’s instructions regarding the implementation of this court directive.
               Further, the defendant shall contribute to the costs of these services not to exceed an amount
               determined reasonable by the Probation Office’s Sliding Scale for Substance Abuse Treatment
               Services. During and upon completion of this program, the defendant is directed to submit to
               random drug testing.

       2.      The defendant shall participate in a mental health treatment program (outpatient and/or inpatient)
               and follow the probation officer’s instructions regarding the implementation of this court directive.
               Further, the defendant shall contribute to the costs of these services not to exceed an amount
               determined reasonable by the Probation Office’s Sliding Scale for Mental Health Treatment
               Services.

       3.      The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

       4.      The defendant must refrain from any unlawful use of a controlled substance. The defendant must
               submit to one drug test within 15 days of placement on supervision and at least two periodic drug
               tests thereafter as directed by the Probation Officer. The defendant must submit to random drug
               testing not to exceed 104 tests per year.

Fine is waived.

Special Assessment: $100.00 to be paid immediately.

Court’s recommendations to the Bureau of Prisons:
       • Designation at Coleman, Florida
       • Defendant should be allowed to participate in any opportunities that are available to him while
           incarcerated in the Bureau of Prisons, including RDAP program.

Court addresses Defendant’s correspondence that was construed as a motion for modification of sentence
requesting imprisonment run concurrent to state sentence (Doc. 121).

The defendant is advised of his right to appeal and to counsel on appeal.

The defendant, on the record, informs the Court that he is satisfied with the representation of his attorney.

The defendant is remanded to the custody of the U.S. Marshal to await designation by the Bureau of
Prisons.




                                                        2
  Case 8:18-cr-00492-JDW-JSS Document 102 Filed 01/07/20 Page 3 of 3 PageID 405



GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING:


Total Offense Level          19

Criminal History Category:   VI

Imprisonment Range           63 – 78 months

Supervised Release Range     1-3 years

Restitution:                 N/A

Fine Range                   $10,000 - $100,000

Special Assessment           $100.00




                                              3
